              Case 3:20-cv-00330-JBA Document 56 Filed 06/22/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 DISTRICT OF CONNECTICUT
 ---------------------------------------------------------------------- X
 HEIDI BOULES, M.D., MIA CASTRO, M.D.,                                  :
 ASHLEY ELTORAI, M.D., JODI-ANN                                         :
 OLIVER, M.D., LORI-ANN OLIVER, M.D. and                                :   Index No.: 3:20-cv-00330 (JBA)
 ELIZABETH REINHART, M.D.,                                              :
                                                                        :
                                           Plaintiffs,                  :
                                                                        :
                     v.                                                 :
                                                                        :
 YALE UNIVERSITY, YALE NEW HAVEN                                        :
 HOSPITAL, INC. and MANUEL LOPES                                        :
 FONTES, M.D, in his individual and professional :
 capacities,                                                            :
                                                                        :
                                           Defendants.                  :
 ---------------------------------------------------------------------- X
                                       DECLARATION OF TANVIR H. RAHMAN

         I, Tanvir H. Rahman, hereby declare as follows:

         1.         I am an attorney at the law firm Wigdor LLP, attorneys for Plaintiffs in the above-

captioned matter. I have personal knowledge of the facts set forth herein and submit this

declaration in connection with Plaintiffs’ Motion for Leave to Amend the Amended Complaint

and file a Second Amended Complaint pursuant to Federal Rule of Civil Procedure 15(a).

         2.         Attached hereto as Exhibit A is a true and accurate copy of Plaintiffs’ Chagrs of

Discrimination filed with the Equal Employment Opportunity Commission (the “EEOC”) (the

“EEOC Charges”), filed on December 5, 2019 and December 6, 2019.

         3.         On January 27, 2020, Yale University submitted a position statement in response

to Plaintiffs’ EEOC Charges denying liability as to Plaintiffs’ claims, and expressly

acknowledging that it employs Dr. Manuel Fontes. There was no assertion therein that Yale

University would not be representing Dr. Fontes for purposes of Plaintiffs’ claims.



                                                                   1
            Case 3:20-cv-00330-JBA Document 56 Filed 06/22/20 Page 2 of 3




       4.      Attached hereto as Exhibit B is a true and accurate copy of Plaintiffs’ Charges of

Discrimination filed with the Connecticut Commission on Human Rights and Opportunities (the

“CHRO’) (the “CHRO Charges”), served on Defendant Yale New Haven Hospital.

       5.      Documents identical to Exhibit B were also served on May 13, 2020 by the

CHRO on Yale University and Dr. Fontes respectively.

       6.      Attached hereto as Exhibit C is a true and accurate copy of the Transcript of the

May 13, 2020 Pre-Motion Conference.

       7.      Attached hereto as Exhibit D is a true and accurate copy of Plaintiffs’ Releases of

Jurisdiction from the CHRO.

       8.      Attached hereto as Exhibit E is Plaintiffs’ proposed Second Amended Complaint,

which is submitted in redline form to reflect changes made to it from Plaintiffs’ Amended

Complaint (the “SAC”).

       9.      Attached hereto as Exhibit F is a true and accurate copy of a June 12, 2020 email

from Robert B. Mitchell, counsel for Defendant Manuel Lopes Fontes, M.D.

       10.     Attached hereto as Exhibit G is a true and accurate copy of a June 12, 2020 email

from Sarah R. Skubas, counsel for Defendant Yale New Haven Hospital, Inc.

       11.     Attached hereto as Exhibit H is a true and accurate copy of a June 13, 2020 email

from Patrick M. Noonan, counsel for Defendant Yale University.

       12.     Attached hereto as Exhibit I is a true and accurate copy of Lyddy v. Bridgeport

Board of Educ., No. 06 Civ. 1420 (AHN), 2008 WL 5117679 (D.Conn. Dec. 4, 2008).

       13.     Attached hereto as Exhibit J is a true and accurate copy of Chouhan v. University

of Connecticut Health Center, No. 96 Civ. 2439, 2013 WL 6335273 (Conn.Super. Nov. 5, 2013).




                                                2
         Case 3:20-cv-00330-JBA Document 56 Filed 06/22/20 Page 3 of 3




      14.    I declare under the penalty of perjury that the foregoing is true and correct to the

best of my knowledge.

Dated: June 22, 2020
       New York, New York


                                                   _____________________________
                                                          Tanvir H. Rahman




                                              3
